Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 1 of 43 PageID #: 2412




                              POLICYHOLDER NOTICE

  Thank you for purchasing insurance from a member company of American International
  Group, Inc. (AIG). The AIG member companies generally pay compensation to brokers and
  independent agents, and may have paid compensation in connection with your policy. You
  can review and obtain information about the nature and range of compensation paid by AIG
  member companies to brokers and independent agents in the United States by visiting our
  website at www.aig.com/producer-compensation or by calling 1-800-706-3102.




  91222 (9/16)
        Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 2 of 43 PageID #: 2413




                                  Illinois National Insurance Company
                                                                                   A capital stock company


        POLICY NUMBER: 01-498-04-39                 REPLACEMENT OF POLICY NUMBER: 01-425-46-58


                                            SIDE-A EDGE

        NOTICES: DEPENDING ON THE TERMS, CONDITIONS AND LIMITATIONS OF THE
        FOLLOWED POLICY, THIS POLICY MAY: (1) ONLY PROVIDE COVERAGE FOR LIABILITY
        FROM CLAIMS FIRST MADE OR FIRST MADE AND REPORTED, OR PRE-CLAIM INQUIRIES
        FIRST RECEIVED OR FIRST RECEIVED AND REPORTED, DURING ITS POLICY PERIOD OR
        DISCOVERY PERIOD (IF APPLICABLE); (2) HAVE ITS LIMIT OF LIABILITY REDUCED BY
        THE PAYMENT OF DEFENSE COSTS; AND (3) NOT IMPOSE A DUTY TO DEFEND ON THE
        INSURER.
          PLEASE READ THE FOLLOWED POLICY AND THIS POLICY CAREFULLY AND DISCUSS
              THE COVERAGE AND TERMS WITH YOUR INSURANCE AGENT OR BROKER

                                             DECLARATIONS

Named Entity:       AKORN, INC.

Named Entity        1925 W FIELD CT STE 300                  Limit of Liability:             $          10,000,000

Address:            LAKE FOREST, IL 60045-4824               Total Underlying                $          30,000,000
                                                             Limits:
Named Entity        IL                                       Policy Period:    From:                   June 1, 2017
Domicile:
Insurer             175 WATER STREET                                            To:                    June 1, 2018

Address:            NEW YORK, NY, 10038                      Premium:                        $               84,436
Claims Address:                                              TRIA Premium                    $                 836

e-mail:             c-claim@aig.com

Mail:               AIG, Financial Lines Claims
                    P.O. Box 25947
                    Shawnee Mission, KS 66225
Passport            This policy does not serve as a master Passport policy.

Reinstatement       This policy does not include a Reinstatement Feature. If it does, see the Reinstatement
Feature             Addendum for details.




        117121 (12/13)                               1
                                           © All rights reserved.
    Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 3 of 43 PageID #: 2414




                                SCHEDULE OF UNDERLYING COVERAGE


           Underlying Insurer            Underlying Policy        Underlying Limit      Underlying
                                                                                       Policy Period


* XL Specialty Insurance Company       US00075683DO17A          $10,000,000          06/01/2017 -
                                                                Primary              06/01/2018



  Allied World National Assurance      0307-5817                $10,000,000 xs       06/01/2017 -
  Company                                                       $10,000,000          06/01/2018



  Endurance American Insurance         DOX10007587102           $10,000,000 xs       06/01/2017 -
  Company                                                       $20,000,000          06/01/2018



    The Policy Period incepts and expires as of 12:01 A.M. at the Named Entity Address.
    Subject to the CHANGES Clause, "Followed Policy" means the policy in the Schedule with
    an "*" at the beginning of its row. If that policy is comprised of multiple coverage
    sections, " Followed Policy" only means the directors and officers liability insurance
    coverage section of that policy. "TRIA Premium" means the premium for Certified Acts of
    Terrorism Coverage under Terrorism Risk Insurance Act 2002. Amount indicated above is
    included in Premium. A copy of the TRIA disclosure sent with the original quote is attached
    hereto.




     117121 (12/13)                                2
                                       © All rights reserved.
Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 4 of 43 PageID #: 2415




IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President,
Secretary and Authorized Representative. This Policy shall not be valid unless signed below
at the time of issuance by an authorized representative of the insurer.




                                                          ______________________________
                 PRESIDENT                                                 SECRETARY
Illino is Nation al Ins u rance                           Illin o is Nation al Ins u rance
Co m p an y                                               Com p an y




                                  ______________________________
                                  AUTHORIZED REPRESENTATIVE

                                           ______________
         COUNTERSIGNED AT                       DATE                 COUNTERSIGNATURE




ARTHUR J GALLAGHER RISK MNGT SERV INC
300 S. RIVERSIDE PLAZA
STE. 1900
CHICAGO, IL 60606




  1317910




117121 (12/13)                                    3
                                        © All rights reserved.
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 5 of 43 PageID #: 2416



                                 POLICYHOLDER DISCLOSURE
                         NOTICE OF TERRORISM INSURANCE COVERAGE
                              (RIGHT TO PURCHASE COVERAGE)


       You are hereby notified that under the Terrorism Risk Insurance Act, as amended, that you
       have a right to purchase insurance coverage for losses resulting from acts of terrorism. As
       defined in Section 102(1) of the Act: The term "act of terrorism" means any act or acts
       that are certified by the Secretary of the Treasury-in consultation with the Secretary of
       Homeland Security, and the Attorney General of the United States-to be an act of
       terrorism; to be a violent act or an act that is dangerous to human life, property, or
       infrastructure; to have resulted in damage within the United States, or outside the United
       States in the case of certain air carriers or vessels or the premises of a United States
       mission; and to have been committed by an individual or individuals as part of an effort to
       coerce the civilian population of the United States or to influence the policy or affect the
       conduct of the United States Government by coercion.

       YOU SHOULD KNOW THAT WHERE COVERAGE IS PROVIDED BY THIS POLICY FOR
       LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM, SUCH LOSSES MAY BE
       PARTIALLY REIMBURSED BY THE UNITED STATES GOVERNMENT UNDER A FORMULA
       ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN OTHER
       EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR
       NUCLEAR EVENTS. UNDER THE FORMULA, THE UNITED STATES GOVERNMENT
       GENERALLY REIMBURSES 85% THROUGH 2015; 84% BEGINNING ON JANUARY 1,
       2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING JANUARY 1, 2018;
       81% BEGINNING JANUARY 1, 2019 and 80% BEGINNING ON JANUARY 1, 2020, OF
       COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED
       DEDUCTIBLE PAID BY THE INSURANCE COMPANY PROVIDING THE COVERAGE. THE
       PREMIUM CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND DOES NOT
       INCLUDE ANY CHARGES FOR THE PORTION OF LOSS THAT MAY BE COVERED BY THE
       FEDERAL GOVERNMENT UNDER THE ACT.

       YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS
       AMENDED, CONTAINS A $100 BILLION CAP THAT LIMITS U.S. GOVERNMENT
       REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM
       CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE
       CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR
       ALL INSURERS EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.


                      COPY OF DISCLOSURE SENT WITH ORIGINAL QUOTE

       Insured Name: AKORN, INC.


       Policy Number: 01-498-04-39
       Policy Period Effective Date From: June 1, 2017            To: June 1, 2018



                   2015 National Association of Insurance Commissioner



96555 (1/15)
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 6 of 43 PageID #: 2417




                                                                   SM
                                                  SIDE-A EDGE

                                                       Guide

     1.   INSURING AGREEMENTS ...........................................................
                                                                                      2
              Excess and Difference in Conditions (“DIC”) Insured Person Side-A Coverage
              DIC Events
              Follow Form
              Followed Sublimits
              Underlying Match Assurance
     2.   EXTENSIONS AND ADDITIONAL PROTECTION ............................4
              Blanket, For Profit Outside Director Liability
              Civil Fines & Penalties
              Enhanced Discovery
              Executive Protection Suite
              Non-rescindable
     Recognition Of Erosion
     3.   WORLDWIDE AND CROSS-BORDER ............................................
                                                                               6
              Global Liberalization
              Passport Master Policy Program
     4.   EXCLUSION ..............................................................................
                                                                                               6
              Exclusions Not Followed
              Conduct Exclusion
     5.   GENERAL TERMS AND CONDITIONS ..........................................
                                                                               6
              Limits Of Liability
              Claims Made & Pre-Claim Inquiries Received
              Other Insurance & Indemnification
              Notices & Authority
              Rights
              Changes
              Conformance To Law
     6.   DEFINITIONS ............................................................................
                                                                                               9
     ADDENDUM: REINSTATEMENT FEATURE, if included.




117121 (12/13)                                    Page 1 of 12                                  All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 7 of 43 PageID #: 2418

                                                                             SIDE-A EDGE

   In consideration of the payment of the premium, the Insurer and the Insured Persons agree
   as follows:

   1. INSURING AGREEMENTS

   This policy provides coverage to Insured Persons solely for Loss that arises from Claims
   first made against Insured Persons, and Pre-Claim Inquiry Costs that arise from any
   Pre-Claim Inquiry first reported, during the Policy Period or the applicable Discovery Period.
   This policy is an excess follow form and difference in conditions insurance policy. It only
   protects and benefits Insured Persons. No entity is covered in any respect under this
   policy.

   A term in bold typeface not defined in this policy or stated in the Declarations shall have
   the same meaning as the same term defined in the Followed Policy.
   Excess and               This policy shall pay:
   Difference in
                            (i) the Loss of any Insured Person, where such Loss arises from
   Conditions
                                any Claim for any Wrongful Act of such Insured Person; and
   ("DIC") Insured
   Person Side-A            (ii) the Pre-Claim Inquiry Costs of any Insured Person;
   Coverage
                            in either case: (a) excess of amounts paid under any Underlying
                            Policy and of amounts indemnified or advanced from an
                            Organization or Outside Entity; or (b) on a drop-down basis solely
                            as provided in the Difference in Conditions ("DIC") Event Coverage
                            below.

   DIC Events               The policy will drop down and pay the Loss or Pre-Claim Inquiry
                            Costs insured under the Excess and DIC Insured Person Side-A
                            Coverage upon the occurrence of any one or more of the following
                            events:
                            (i) this policy affords broader coverage than the Underlying
                                Policy;
                            (ii) the Organization fails or refuses for any reason to advance,
                                 pay or indemnify Loss or Pre-Claim Inquiry Costs of an Insured
                                 Person within any applicable retention of an Underlying Policy;
                            (iii) an Outside Entity and the Organization fails or refuses for any
                                  reason to advance, pay or indemnify Loss or Pre-Claim Inquiry
                                  Costs of an Insured Person serving as an Outside Entity
                                  Executive within any applicable retention of any Underlying
                                  Policy or management liability policy issued to the Outside
                                  Entity;
                            (iv) the refusal in writing of an Underlying Insurer for any reason to
                                 pay any Loss or Pre-Claim Inquiry Costs of any Insured Person
                                 pursuant to the terms and conditions of its Underlying Policy;

   1. INSURING AGREEMENTS (Continued)




117121 (12/13)                             Page 2 of 12                         All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 8 of 43 PageID #: 2419

                                                                        SIDE-A EDGE

                       (v) the failure of an Underlying Insurer for any reason to pay or
                           advance any Loss or Pre-Claim Inquiry Costs of any Insured
                           Person within sixty (60) days of a written request from the
                           Named Entity or an Insured Person;
                       (vi) the actual or intended avoidance, rescission or cancellation of
                            an Underlying Policy by an Underlying Insurer;
                       (vii)the Organization fails or refuses to advance, pay or indemnify
                            Loss or Pre-Claim Inquiry Costs of an Insured Person by reason
                            of bankruptcy, receivership or any similar proceeding;
                       (viii)an Outside Entity and the Organization fails or refuses to
                            advance, pay or indemnify Loss or Pre-Claim Inquiry Costs of
                            an Insured Person serving as an Outside Entity Executive by
                            reason of bankruptcy, receivership or any similar proceeding;
                            or
                       (ix) the financial inability by reason of bankruptcy, receivership,
                            liquidation or any similar proceeding of an Underlying Insurer to
                            provide coverage to any Insured Person.
                       Advancement, payment or indemnification of an Insured Person by
                       an Organization, Outside Entity or Underlying Insurer is deemed:
                       (a) "failed" if it has been requested by or on behalf of an Insured
                           Person in writing and has not been provided by, agreed to be
                           provided by or acknowledged as an obligation by, or is not
                           collectible from, an Organization, Outside Entity or Underlying
                           Insurer, respectively, within sixty (60) days of such request.
                       (b) "refused" if an Organization, Outside Entity or Underlying
                           Insurer gives a written notice of the refusal to the Insured
                           Person.

   Follow Form         This policy shall provide coverage for Insured Persons in
                       accordance with the terms, conditions and limitations of the
                       coverage for non-indemnified Loss and Pre-Claim Inquiry Costs of
                       Insured Persons within the Followed Policy as they were in
                       existence at the inception of the Policy Period, as modified by and
                       subject to the terms, conditions and limitations of this policy.

   Followed            If any Loss or Pre-Claim Inquiry Costs are subject to a sublimit of
   Sublimits           liability under the Followed Policy, this policy shall pay such Loss
                       or Pre-Claim Inquiry Costs of any Insured Person excess of
                       amounts actually paid under any Underlying Policy, regardless of
                       whether the full limit of liability of any Underlying Policy has been
                       exhausted. This policy shall provide coverage for such Loss
                       subject to a sublimit of liability equal to that set forth in the
                       Followed Policy, which shall be part of and not in addition to this
                       policy's Limit of Liability.

   1. INSURING AGREEMENTS (Continued)


117121 (12/13)                        Page 3 of 12                         All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 9 of 43 PageID #: 2420

                                                                        SIDE-A EDGE

   Underlying Match     For any Claim against or Pre-Claim Inquiry received by any Insured
   Assurance            Person, this policy shall be extended to include coverage for Loss
                        of Insured Persons provided by any Underlying Policy (including
                        but not limited to the Followed Policy) that is not already
                        encompassed in this policy, excess of amounts actually paid under
                        any Underlying Policy and amounts actually indemnified or
                        advanced from an Organization or Outside Entity. In no event
                        shall this provision increase any limit of liability of this policy.
   2. EXTENSIONS AND ADDITIONAL PROTECTION
   Blanket, For         In addition to the definition of "Outside Entity Executive" set forth
   Profit Outside       in the Followed Policy, Outside Entity Executive under this policy
   Director Liability   shall also mean any Executive of an Organization who is or was
                        acting at the specific and verifiable request or direction of an
                        Organization as an Executive of any for-profit entity, but only
                        when such specific and verifiable request or direction occurs prior
                        to the Wrongful Act giving rise to a Claim.
                        In addition to the definition of "Outside Entity" set forth in the
                        Followed Policy, Outside Entity under this policy shall also mean
                        any for-profit entity.

   Civil Fines &        In addition to the definition of "Loss" set forth in the Followed
   Penalties            Policy, Loss shall also include civil fines and civil penalties
                        assessed by any Enforcement Body against any Insured Person in
                        connection with a Claim if such assessment does not relate to any
                        determination of a grossly negligent or deliberate violation of law
                        by such Insured Person and is not otherwise prohibited by the
                        assessment itself.

   Enhanced             This policy shall follow the terms, conditions and limitations of the
   Discovery            Discovery Section or Clause of the Followed Policy.

                        Additionally, in the event the Named Entity first becomes the
                        subject of a bankruptcy case (or the equivalent in a Foreign
                        Jurisdiction) during the Policy Period, the Insured Persons shall
                        have the right to a discovery period of unlimited duration
                        commencing on the date of entry of a final order of dissolution in
                        such bankruptcy case, in which to give the Insurer written notice
                        of:
                        (a) Claims first made against an Insured Person;
                        (b) Pre-Claim Inquiries first received by an Insured Person; and
                        (c) circumstances of which an Insured Person shall become
                            aware;
                        after the date of entry of a final order of dissolution in such
                        bankruptcy case and solely with respect to a Wrongful Act that
                        occurs prior to such date. Such discovery period shall be provided
                        upon payment of an additional premium equal to 100% of the
                        premium level in effect for this policy.
   2. EXTENSIONS AND ADDITIONAL PROTECTION (Continued)

117121 (12/13)                         Page 4 of 12                         All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 10 of 43 PageID #: 2421

                                                                       SIDE-A EDGE

                       Any Executive that ceases to serve as an Executive during the
                       Policy Period shall be provided, for no additional premium, with a
                       discovery period of unlimited duration in which to give the Insurer
                       written notice of: (i) Claims first made against such former
                       Executive; and (ii) Pre-Claim Inquiries first received by such former
                       Executive; after the effective date of such former Executive's
                       ceasing to serve in their capacity as Executive and solely with
                       respect to a Wrongful Act that occurs prior to such date. This
                       discovery period for former Executives shall be specifically excess
                       of any valid and collectible insurance otherwise in place for such
                       former Executives. The Limit of Liability for any discovery period
                       provided under this policy shall be part of, and not in addition to,
                       the corresponding Limit of Liability for the Policy Period. This
                       discovery period of unlimited duration, however, shall not apply to
                       any Executive who ceases to serve as an Executive as a result of
                       a Transaction.

   Executive           Loss shall also mean the following items, provided that they arise
   Protection Suite    out of a Claim or Pre-Claim Inquiry:
                       (1) Clawback Costs;
                       (2) Extradition Costs;
                       (3) UK Corporate Manslaughter Act Defense Costs;
                       (4) Executive ReputationGuard Expenses, subject to a $100,000
                           per Executive and a $500,000 aggregate sublimit of liability;
                           and
                       (5) Asset Protection Costs, subject to a $50,000 per Executive
                           and a $250,000 aggregate sublimit of liability.

   Non-rescindable     The Insurer shall not be entitled, under any circumstances, to
                       rescind or void this policy in whole or in part.

  Recognition Of       This policy shall recognize erosion of an Underlying Limit of an
  Erosion              Underlying Policy through payments by others of Loss insured
                       under that Underlying Policy.




117121 (12/13)                        Page 5 of 12                         All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 11 of 43 PageID #: 2422

                                                                        SIDE-A EDGE

   3. WORLDWIDE AND CROSS-BORDER

   Global              The coverage afforded by this policy shall apply anywhere in the
   Liberalization      world.

                       For Loss from that portion of any Claim, or Pre-Claim Inquiry Costs
                       from that portion of any Pre-Claim Inquiry, maintained in a Foreign
                       Jurisdiction, the Insurer shall apply the terms and conditions of
                       this policy as amended to include those of any Foreign Policy in
                       the Foreign Jurisdiction that are more favorable to Insured Persons
                       in the Foreign Jurisdiction. This Global Liberalization Clause shall
                       not apply to any provision of any Foreign Policy that has
                       worldwide effect, including but not limited to any provision
                       addressing limits of liability (primary, excess or sublimits),
                       retentions, other insurance, non-renewal, duty to defend, defense
                       within or without limits, taxes, conformance to law or excess
                       liability coverage, any claims made provisions, and any
                       endorsement to this policy that excludes or limits coverage for
                       specific events or litigation or that specifically states that it will
                       have worldwide effect.

   Passport Master     If the Passport option box has been checked on the Declarations,
   Policy Program      then this policy shall act as a master policy and the coverage
                       afforded by this policy shall be provided in conjunction with the
                       Passport foreign underlyer policy issued in each jurisdiction
                       selected by the Named Entity. The specific structure of the
                       coverage provided by this master policy in conjunction with each
                       Passport foreign underlyer policy is set forth in the Passport
                       Structure Appendix attached to this policy.

   4. EXCLUSION

   Exclusions Not      This policy shall not follow the Exclusions Section or Clause of the
   Followed            Followed Policy.

   Conduct             The Insurer shall not be liable to make any payment for that
   Exclusion           portion of Loss in connection with any Claim made against any
                       Insured Person that arises out of, is based upon or is attributable
                       to: (a) any remuneration, profit or other advantage to which a
                       final, non-appealable adjudication in the underlying action
                       establishes that the Insured Person was not legally entitled; or (b)
                       any deliberate criminal or deliberate fraudulent act by the Insured
                       Person, if a final, non-appealable adjudication in the underlying
                       action establishes that such deliberate criminal or deliberate
                       fraudulent act was committed; provided, however: (i) this
                       exclusion shall not apply to Defense Costs; and (ii) part (a) of this
                       exclusion shall not apply in a Claim alleging violations of Section
                       11, 12 or 15 of the Securities Act of 1933, as amended, to the
                       portion of any Loss attributable to such violations.

   5. GENERAL TERMS AND CONDITIONS

117121 (12/13)                        Page 6 of 12                         All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 12 of 43 PageID #: 2423

                                                                           SIDE-A EDGE

   Limits Of             The Limit of Liability is the aggregate limit of the Insurer's liability
   Liability             for all Loss and Pre-Claim Inquiry Costs arising from all Claims first
                         made, and all Pre-Claim Inquiries first received, during the Policy
                         Period or Discovery Period (if applicable).
   Claims Made &         This policy provides coverage for Claims first made against an
   Pre-Claim             Insured Person, and Pre-Claim Inquiries first received by an Insured
   Inquiries             Person, during the Policy Period or the Discovery Period (if
   Received              applicable) and reported in the manner as may be required by the
                         Followed Policy.
                         Claims first made against an Insured Person and Pre-Claim
                         Inquiries first received by an Insured Person prior to the inception
                         date of this policy, and Claims deemed as first made against an
                         Insured Person and Pre-Claim Inquiries deemed as first received by
                         an Insured Person under any directors and officers liability
                         insurance policy in force prior to the inception date of this policy,
                         are not covered under this policy.
                         All Claims made against an Insured Person, and all Pre-Claim
                         Inquiries received by an Insured Person, alleging, arising out of,
                         based upon or attributable to the same or related facts, Wrongful
                         Acts, circumstances or situations, or the same or related series of
                         facts, Wrongful Acts, circumstances or situations, shall be
                         deemed to be a single Claim or Pre-Claim Inquiry made or received
                         at the time the earliest such Claim was first made against, or
                         Pre-Claim Inquiry was first received by, an Insured Person.

     Other Insurance     This policy shall follow the terms, conditions and limitations of the
     & Indemnification   Followed Policy's Other Insurance Section or Clause. The
                         coverage provided by this policy:
                         (a) for Outside Entity Executives is specifically excess over any
                             directors and officers liability policy issued to an Outside
                             Entity;
                         (b) for Loss in connection with any Claim made against an Insured
                             Person that is for bodily injury, sickness, disease, or death of
                             any person, or damage to or destruction of any tangible
                             property, shall apply specifically as excess over any property,
                             casualty or commercial general liability insurance issued to or
                             available to an Organization or Outside Entity, either directly or
                             as an additional insured, and any personal liability insurance
                             issued to such Insured Person; and
                         (c) for Loss in connection with any Claim made against an Insured
                             Person as a fiduciary of any employee benefit plan sponsored
                             by an Organization or any matter claimed against such Insured
                             Person by reason of his or her status as such, shall apply
                             specifically as excess over any fiduciary liability insurance
                             policy that names any Organization as a sponsor of a covered
                             plan.
   5. GENERAL TERMS AND CONDITIONS (Continued)

117121 (12/13)                          Page 7 of 12                           All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 13 of 43 PageID #: 2424

                                                                       SIDE-A EDGE

   Notices &           Where the Followed Policy requires or permits notice to its insurer,
   Authority           the Named Entity and the Insured Persons have the same
                       obligations and rights to notify the Insurer under this policy,
                       except that with respect to this policy, any notice to the Insurer
                       must be directed as follows: (a) for claims-related matters, by
                       mail or e-mail to the Claims Address; and (b) for all other notices,
                       by mail to the Insurer Address. The Named Entity shall act on
                       behalf of each and every Insured Person with respect to the giving
                       and receiving of notice of cancellation or nonrenewal, the
                       payment of premiums and the receiving of any return premiums
                       that may become due under this policy, the receipt and
                       acceptance of any endorsements issued to form a part of this
                       policy and in the exercising of any right to a Discovery Period.

   Rights              The Insurer shall have the same rights, privileges and protections
                       afforded to the Underlying Insurer of the Followed Policy in
                       accordance with the terms, conditions and limitations of the
                       Followed Policy. The Insurer shall also have the right, in its sole
                       discretion, but not the obligation, to effectively associate with the
                       Insured Persons in the defense and settlement of any Claim or
                       Pre-Claim Inquiry that appears to be reasonably likely to involve
                       the Insurer. The Named Entity, each Organization and the Insured
                       Persons shall provide the Insurer with such information, assistance
                       and cooperation as the Insurer may reasonably request and shall
                       not do anything that prejudices the Insurer's position or potential
                       rights of recovery of payments made in connection with this
                       Policy.

                       Notwithstanding the foregoing paragraph, the failure of the Named
                       Entity, each Organization or any Insured Person to give the Insurer
                       such information, assistance or cooperation shall not impair the
                       rights of any other Insured Person under this policy.

                       The Organizations agree to indemnify the Insured Persons and/or
                       advance Defense Costs to the fullest extent permitted by law. If
                       the Insurer pays under this policy any indemnification or
                       advancement owed to any Insured Person by any Organization,
                       then that Organization shall reimburse the Insurer for such
                       amounts and such amounts shall become immediately due and
                       payable as a direct obligation of the Organization to the Insurer.
                       The failure of an Organization to perform any of its obligations to
                       indemnify the Insured Persons and/or advance Defense Costs
                       under this policy shall not impair the rights of any Insured Person
                       under this policy. In no event shall any such advancement by the
                       Insurer relieve any Organization, Outside Entity or Underlying
                       Insurer of any duty it may have to provide advancement, make
                       any payment or provide indemnification to any Insured Person.

   5. GENERAL TERMS AND CONDITIONS (Continued)



117121 (12/13)                        Page 8 of 12                         All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 14 of 43 PageID #: 2425

                                                                      SIDE-A EDGE

   Changes             If, subsequent to the issuance of the Followed Policy, the terms,
                       conditions or limitations of an Underlying Policy are modified, the
                       Named Entity and the Insured Persons must notify the Insurer in
                       writing, as soon as practicable, of such modification. If any
                       changes to the Followed Policy: (a) expand coverage, (b) change
                       the Named Entity's name or address, or (c) modify premium, this
                       policy shall not follow those changes unless the Named Entity or
                       the Insured Persons have secured the Insurer's written consent to
                       do so.
   Conformance To      Coverage under this policy shall not be provided to the extent
   Law                 prohibited by any law.

   6. DEFINITIONS

   "Asset              means reasonable and necessary fees, costs and expenses
   Protection Cost"    consented to by the Insurer and incurred by an Executive of an
                       Organization to oppose any efforts by an Enforcement Body to
                       seize or otherwise enjoin the personal assets or real property of
                       such Executive or to obtain the discharge or revocation of a court
                       order entered during the Policy Period in any way impairing the
                       use thereof.

   "Clawback Costs"    means the reasonable and necessary fees, costs and expenses
                       consented to by the Insurer (including the premium or origination
                       fee for a loan or bond) and incurred by an Executive to facilitate
                       the return of amounts required to be repaid by such Executive
                       pursuant to Section 304(a) of the Sarbanes-Oxley Act of 2002
                       ("SOX 304") or Section 954 of the Dodd-Frank Wall Street
                       Reform and Consumer Protection Act ("Dodd-Frank 954"). "
                       Clawback Costs" do not include the payment, return,
                       reimbursement, disgorgement or restitution of any such amounts
                       requested or required to be repaid by such Executive pursuant to
                       either SOX 304 or Dodd-Frank 954.

   "Derivative         means a written demand by any shareholder of an Organization
   Demand"             upon the board of directors (or equivalent management body) of
                       such Organization to commence a civil action on behalf of the
                       Organization against any Executive of the Organization for any
                       actual or alleged wrongdoing on the part of such Executive.

   "Derivative         means, after receipt by any Insured of a Claim that is either a
   Investigation"      Derivative Suit or a Derivative Demand, any investigation
                       conducted by the Organization, or on behalf of the Organization by
                       its board of directors (or the equivalent management body) or any
                       committee of the board of directors (or equivalent management
                       body), as to how the Organization should respond.

   "Enforcement        means: (a) any federal, state, local or foreign law enforcement
   Body"               authority or other governmental investigative authority (including,
                       but not limited to, the U.S. Department of Justice, the U.S.

117121 (12/13)                       Page 9 of 12                        All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 15 of 43 PageID #: 2426

                                                                        SIDE-A EDGE

   6. DEFINITIONS (Continued)
                         Securities and Exchange Commission and any attorney general); or
                         (b) the enforcement unit of any securities or commodities
                         exchange or other self-regulatory organization.

   "Executive            means reasonable and necessary fees, costs and expenses of a
   ReputationGuard       Panel PR Firm retained within 30 days of a Personal Reputation
   Expenses"             Crisis solely and exclusively by an Executive to mitigate the
                         damage to the Executive's reputation from a Personal Reputation
                         Crisis. "Executive ReputationGuard Expenses" shall not include
                         any fees, costs or expenses of any Panel PR Firm incurred by an
                         Executive if such Panel PR Firm is also retained by or on behalf of
                         an Organization.

   "Extradition"         means any formal process by which an Insured Person located in
                         any country is surrendered to any other country for trial or
                         otherwise to answer any criminal accusation.

   "Extradition          means Defense Costs incurred by an Insured in lawfully opposing
   Costs"                any effort to obtain the Extradition of an Insured Person.

   "Foreign              means any jurisdiction, other than the United States of America or
   Jurisdiction"         any of its territories or possessions.

   "Foreign Policy"      means the standard policy form, including all mandatory
                         endorsements, if any, typically offered for sale in a Foreign
                         Jurisdiction for comparable risks by the Insurer or any of its
                         affiliates that provides excess "Side-A" (non-indemnifiable loss)
                         executive management liability coverage substantially similar to
                         the coverage provided by this form. If no such policy exists, then
                         "Foreign Policy" means the portions of the standard directors and
                         officers liability policy form addressing coverage for "Side-A"
                         (non-indemnifiable loss) for Insured Persons.

                         The term "Foreign Policy" shall not include any partnership
                         managerial, pension trust or professional liability coverage.

    "Liberty             means:
    Protection           (a) reasonable and necessary fees, costs and expenses consented
    Costs"                   to by the Insurer and incurred by an Insured Person in order for
                             an Insured Person to lawfully seek the release of the Insured
                             Person from any pre-Claim arrest or confinement to a: (i)
                             specified residence; or (ii) secure custodial premises operated
                             by or on behalf of any law enforcement authority; or

                         (b) reasonable and necessary premiums (but not collateral)
                            consented to by the Insurer and incurred by an Insured Person
                            for a bond or other financial instrument to guarantee the
                            contingent obligation of the Insured Person for a specified


117121 (12/13)                         Page 10 of 12                        All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 16 of 43 PageID #: 2427

                                                                          SIDE-A EDGE

   6. DEFINITIONS (Continued)

                         amount required by a court during the Policy Period, if such
                         premiums: (i) arise out of an actual or alleged Wrongful Act; or (ii)
                         are incurred solely by reason of such Insured Person's status as an
                         Executive or Employee of an Organization.

   "Panel PR Firm"       means any public relations, crisis management or brand
                         management firm specifically retained by an Executive in
                         connection with a Personal Reputation Crisis but only if such firm
                         is     listed  under    the    "ReputationGuard®"        link    at
                         http://www.aig.com/us/panelcounseldirectory as an approved
                         ReputationGuard® Panel PR Firm at the time the firm is retained.

   "Personal             means any negative statement that is included in any press
   Reputation            release or published by any print or electronic media outlet
   Crisis"               regarding an Executive of an Organization made during the Policy
                         Period regarding any Wrongful Acts that form the basis of any
                         Claim or Pre-Claim Inquiry covered under this policy.

   "Pre-Claim            means any pre-Claim:
   Inquiry"              (a) verifiable request for an Insured Person of any Organization: (i)
                             to appear at a meeting or interview; or (ii) produce documents
                             that, in either case, concerns the business of that Organization
                             or that Insured Person's insured capacities, but only if the
                             request came from any:
                            (1) Enforcement Body; or
                            (2) Organization, or, on behalf of an Organization, by its board
                                of directors (or the equivalent management body) or any
                                committee of the board of directors (or the equivalent
                                management body):
                                (A) arising out of an inquiry or investigation by an
                                    Enforcement Body concerning the business of that
                                    Organization or that Insured Person's insured capacities;
                                    or
                                (B) as part of its Derivative Investigation; and
                         (b) arrest or confinement of an Executive of an Organization to a:
                             (i) specified residence; or (ii) secure custodial premises
                             operated by or on behalf of an Enforcement Body, in
                             connection with the business of any Organization or an Insured
                             Person's capacity as an Executive or Employee of an
                             Organization.
                         "Pre-Claim Inquiry" shall not include any routine or regularly
                         scheduled regulatory or internal supervision, inspection,
                         compliance, review, examination, production or audit, including
                         any request for mandatory information from a regulated entity,
                         conducted in an Organization's and/or Enforcement Body's normal
                         review or compliance process.

117121 (12/13)                          Page 11 of 12                         All rights reserved.
  Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 17 of 43 PageID #: 2428

                                                                        SIDE-A EDGE

   6. DEFINITIONS (Continued)

   "Pre-Claim            means:
   Inquiry Costs"        (a) as respects a Pre-Claim Inquiry under subparagraph (a) of the
                             definition of such term, the reasonable and necessary pre-
                             Claim fees, costs and expenses consented to by the Insurer
                             and incurred by an Insured Person solely in connection with
                             his/her preparation for and response to a Pre-Claim Inquiry
                             directed to such Insured Person, including attendance at an
                             interview or meeting requested by an Enforcement Body, but
                             excluding: (i) any compensation of any Insured Person; and (ii)
                             the costs of complying with any formal or informal discovery
                             or other request seeking documents, records or electronic
                             information in the possession or control of an Organization, the
                             requestor or any other third party; and
                         (b) as respects a Pre-Claim Inquiry under subparagraph (b) of the
                             definition of such term, Liberty Protection Costs.

   "Transaction"         unless defined in the Followed Form, means:

                         (1) owning interests representing more than 50% of the voting,
                             appointment or designation power for the selection of a
                             majority of: the Board of Directors of a corporation; the
                             management committee members of a joint venture; or the
                             members of the management board of a limited liability
                             company; or

                         (2) having the right, pursuant to written contract or the by-laws,
                             charter, operating agreement or similar documents of an
                             Organization, to elect, appoint or designate a majority of: the
                             Board of Directors of a corporation; the management
                             committee of a joint venture; or the management board of a
                             limited liability company.

   "UK Corporate         means Defense Costs incurred by an Insured Person that result
   Manslaughter          solely from the investigation, adjustment, defense and/or appeal of
   Act Defense           a Claim against an Organization for violation of the United
   Costs"                Kingdom Corporate Manslaughter and Corporate Homicide Act of
                         2007 or any similar statute in any jurisdiction.

                         in addition to the definition provided in the Followed Policy, also
   "Wrongful Act"        means any actual or alleged breach of duty, neglect, error,
                         misstatement, misleading statement, omission or act by any
                         Insured Person as a fiduciary of any employee benefit plan
                         sponsored solely by any Organization or any matter claimed
                         against such Insured Person solely by reason of his or her status
                         as such.



117121 (12/13)                         Page 12 of 12                        All rights reserved.
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 18 of 43 PageID #: 2429

                                               ENDORSEMENT#        1


       This endorsement, effective 12:01       am       June 1, 2017               forms a part of
       policy number   01-498-04-39
       issued to AKORN, INC.


       by         Illinois National Insurance Company

                                               NOTICE OF CLAIM
                                            (REPORTING BY E- MAIL)

       In consideration of the premium charged, it is hereby understood and agreed as follows:
       1.       Email Reporting of Claims: In addition to the postal address set forth for any Notice of
                Claim Reporting under this policy, such notice may also be given in writing pursuant
                to the policy's other terms and conditions to the Insurer by email at the following
                email address:
                c- claim@AIG.com
                Your email must reference the policy number for this policy. The date of the
                Insurer's receipt of the emailed notice shall constitute the date of notice.
                In addition to Notice of Claim Reporting via email, notice may also be given to the
                Insurer by mailing such notice to: AIG, Financial Lines Claims, P.O. Box 25947,
                Shawnee Mission, KS 66225 or faxing such notice to (866) 227- 1750.
       2.       Definitions: For this endorsement only, the following definitions shall apply:
                (a)   "Insurer" means the "Insurer," "Underwriter" or "Company" or other name
                      specifically ascribed in this policy as the insurance company or underwriter for
                      this policy.
                (b)   "Notice of Claim Reporting" means "notice of claim/ circumstance," "notice of
                      loss" or other reference in the policy designated for reporting of claims, loss
                      or occurrences or situations that may give rise or result in loss under this
                      policy.
                (c)   "Policy" means the policy, bond or other insurance product to which this
                      endorsement is attached.
       3.       This endorsement does not apply to any Kidnap & Ransom/ Extortion Coverage
                Section, if any, provided by this policy.



       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                       AUTHORIZED REPRESENTATIVE



                                                All rights reserved.
                                                    END 001
99758 (8/ 08)                                       Page 1 of 1
    Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 19 of 43 PageID #: 2430
                                         ENDORSEMENT# 2


     This endorsement, effective    12:01 am       June 1, 2017             forms part of
     policy no.: 01-498-04-39
     issued to AKORN, INC.


     by: Illinois National Insurance Company
                               ILLINOIS AMENDATORY ENDORSEMENT

     Wherever used in this endorsement: 1) "we" , "us", "our", and "Insurer" mean the
     insurance company which issued this policy; and 2) "you", "your", "Named Insured", and
     "Insured" mean the Named Corporation, Named Organization, Named Sponsor, Named
     Insured, or Insured stated in the declarations page; and 3) "Other Insured(s)" means all
     other persons or entities afforded coverage under the policy.

                                 CANCELLATION AND NONRENEWAL

     A. The cancellation provision of this policy is replaced by the following:
         CANCELLATION
         1. The Named Insured may cancel this policy by mailing to the Insurer advance
            written notice of cancellation.
         2. If this policy has been in effect for sixty (60) days or less, the Insurer may cancel
            this policy by mailing to the Named Insured written notice of cancellation at least:
              a.   Ten (10) days before the effective date of cancellation if the Insurer cancels
                   for nonpayment of premium; or

              b.   Thirty (30) days before the effective date of cancellation if the Insurer cancels
                   for any other reason.

              A copy of the notice will also be sent to the mortgagee or lien holder at the last
              mailing address known to the Insurer.
         3. If this policy has been in effect for more than sixty (60) days the Insurer may
            cancel this policy only for one or more of the following reasons:
              a.   Nonpayment of premium;

              b.   The policy was obtained through a material misrepresentation;
              c.   The Named Insured or Other Insured(s) have violated any of the terms and
                   conditions of the policy;

              d.   The risk originally accepted has measurably increased;
              e.   Certification to the Director of Insurance of the loss of reinsurance by the
                   Insurer which provided coverage to the Insurer for all or a substantial part of
                   the underlying risk insured; or
              f.   A determination by the Director that the continuation of the policy could place
                   the Insurer in violation of the insurance laws of this State.

                                           All rights reserved.
                                               END 002
52142(7/13)                                    Page 1 of 2
    Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 20 of 43 PageID #: 2431
                                         ENDORSEMENT#       2     (continued)


         If the Insurer cancels this policy based on one or more of the above reasons except for
         nonpayment of premium, the Insurer will mail written notice to the Named Insured at
         least sixty (60) days before the effective date of cancellation. When cancellation is
         for nonpayment of premium, the Insurer will mail notice at least ten (10) days before
         the effective date of cancellation.
         4. The Insurer will mail the notice to the Named Insured and the agent or broker at
            the last addresses known to the Insurer.
         5. Notice of cancellation will state the effective date of cancellation and a specific
            explanation of the reason or reasons for cancellation. The policy period will end on
            that date.
         6. If this policy is cancelled, the Insurer will send the Named Insured any premium
            refund due. If the Insurer cancels, the refund will be pro rata. If the Named
            Insured cancels, the refund may be less than pro rata. The cancellation will be
            effective even if the Insurer has not made or offered a refund.
         7. Proof of mailing on a recognized U.S. Post Office form or a form acceptable to the
            U.S. Post Office or other commercial mail delivery service will be maintained by
            the Insurer and will be sufficient proof of notice.
     B. The nonrenewal provision of this policy is replaced by the following:

         NONRENEWAL

         1. If the Insurer decides not to renew this policy, the Insurer will mail written notice
            stating the reason for nonrenewal to the Named Insured's last mailing address
            known to the Insurer at least sixty (60) days before the expiration date of the
            policy. A copy of the notice will also be sent to:
              a.   The broker, if known to the Insurer, or the agent of record; and

              b.   The last known mortgagee or lienholder named in the policy at the last mailing
                   address known to the Insurer.
              Proof of mailing on a recognized U.S. Post Office form or a form acceptable to the
              U.S. Post Office or other commercial mail delivery service will be maintained by
              the Insurer and will be sufficient proof of notice.
              This paragraph does not apply if the Insurer has manifested a willingness to renew
              directly to the Named Insured.


                   All other terms, conditions and exclusions shall remain unchanged.




                                                                AUTHORIZED REPRESENTATIVE


                                           All rights reserved.
                                              END 002
52142(7/13)                                   Page 2 of 2
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 21 of 43 PageID #: 2432
                                  ENDORSEMENT# 3

       This endorsement, effective 12:01   am      June 1, 2017             forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.

       by        Illinois National Insurance Company
                               ECONOMIC SANCTIONS ENDORSEMENT


       Product Name: SIDE - A EDGE POLICY


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       This endorsement modifies insurance provided under the following:

       Coverage shall only be provided and payment of loss under this policy shall only be made
       in full compliance with enforceable United Nations economic and trade sanctions and the
       trade and economic sanction laws or regulations of the European Union and the United
       States of America, including, but not limited to, sanctions, laws and regulations
       administered and enforced by the U.S. Treasury Department's Office of Foreign Assets
       Control ("OFAC").


       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE
                                         © All rights reserved.
119679 (09/15)                       END 3
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 22 of 43 PageID #: 2433
                                  ENDORSEMENT# 4

       This endorsement, effective 12:01   am       June 1, 2017               forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.

       by      Illinois National Insurance Company
                         AMENDED SIDE A EDGE AMENDATORY ENDORSEMENT


       In consideration of the premium charged, it is hereby understood and agreed that the policy
       is amended as follows:
                                                    I.
       The Declarations are amended to add the following at the end thereof:


       SAME              The Followed Policy does not include a Side-A Match Edge endorsement
                         providing Side-A coverage that follows the terms and conditions of this
                         policy.


                                                    II.
       Clause 1. INSURING AGREEMENTS is deleted in its entirety and replaced with the
       following:

       1. INSURING AGREEMENTS
       This policy provides coverage to Insured Persons solely for Loss that arises from Claims
       first made against Insured Persons, and Pre-Claim Inquiry Costs that arise from any
       Pre-Claim Inquiry first reported to the Insurer, during the Policy Period or the applicable
       Discovery Period. This policy is an excess follow form and difference in conditions
       insurance policy. It only protects and benefits Insured Persons. No entity is covered in any
       respect under this policy.
       A term in bold typeface not defined in this policy or stated in the Declarations shall have
       the same meaning as the same term defined in the Followed Policy.

       Excess and          This policy shall pay:
       Difference in       (i) the Loss of any Insured Person, where such Loss arises from any
       Conditions                Claim for any Wrongful Act of such Insured Person; and
       ("DIC") Insured
       Person Side-A       (ii) the Pre-Claim Inquiry Costs of any Insured Person;
       Coverage




M122379 (09/16)                       END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 23 of 43 PageID #: 2434
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am      June 1, 2017               forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by     Illinois National Insurance Company




                         in either case: (a) excess of amounts paid under any Underlying Policy
                         (including payments by any Insured Person or others of Loss or
                         Pre-Claim Inquiry Costs insured under that Underlying Policy and
                         payments under any other policy with a limit of liability tied in with the
                         limit of liability of that Underlying Policy) and of amounts indemnified or
                         advanced from an Organization or Outside Entity; or (b) on a drop-down
                         basis solely as provided in the Difference in Conditions ("DIC") Event
                         Coverage below.
       DIC Events       The policy will drop down and pay the Loss or Pre-Claim Inquiry Costs
                        of an Insured Person if, for any reason, an Organization or Outside
                        Entity fails or refuses to advance, pay or indemnify Loss or Pre-Claim
                        Inquiry Costs within an applicable retention; or an Underlying Insurer
                        fails or refuses to advance, pay or indemnify Loss or Pre-Claim Inquiry
                        Costs under an Underlying Policy; including but not limited to the
                        occurrence of any one or more of the following events:
                         (i) this policy affords broader coverage than the Underlying Policy;
                         (ii) the Organization fails or refuses for any reason to advance, pay or
                               indemnify Loss or Pre-Claim Inquiry Costs of an Insured Person
                               within any applicable retention of an Underlying Policy;
                         (iii) an Outside Entity and the Organization fails or refuses for any
                               reason to advance, pay or indemnify Loss or Pre-Claim Inquiry
                               Costs of an Insured Person serving as an Outside Entity Executive
                               within any applicable retention of any Underlying Policy or
                               management liability policy issued to the Outside Entity;
                         (iv) the refusal in writing of an Underlying Insurer for any reason to pay
                               any Loss or Pre-Claim Inquiry Costs of any Insured Person pursuant
                               to the terms and conditions of its Underlying Policy;
                         (v) the failure of an Underlying Insurer for any reason to pay or
                               advance any Loss or Pre-Claim Inquiry Costs of any Insured Person
                               within sixty (60) days of a written request from the Named Entity
                               or an Insured Person;
                         (vi) the actual or intended avoidance, rescission or cancellation of an
                               Underlying Policy by an Underlying Insurer;
                         (vii)the Organization fails or refuses to advance, pay or indemnify Loss
                               or Pre-Claim Inquiry Costs of an Insured Person by reason of
                               bankruptcy, receivership or any similar proceeding in any
                               jurisdiction worldwide;




M122379 (09/16)                      END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 24 of 43 PageID #: 2435
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am       June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company




                         (viii)an Outside Entity and the Organization fails or refuses to advance,
                               pay or indemnify Loss or Pre-Claim Inquiry Costs of an Insured
                               Person serving as an Outside Entity Executive by reason of
                               bankruptcy, receivership or any similar proceeding in any
                               jurisdiction worldwide;
                         (ix) the financial inability by reason of bankruptcy, receivership,
                               liquidation or any similar proceeding in any jurisdiction worldwide
                               of an Underlying Insurer to provide coverage to any Insured Person;
                               or
                         (x) an Underlying Insurer is unable to or precluded from paying Loss or
                               Pre-Claim Inquiry Costs of an Insured Person by reason of
                               bankruptcy, receivership or any similar proceeding in any
                               jurisdiction worldwide by or against an Organization.
                         Advancement, payment or indemnification of an Insured Person by an
                         Organization, Outside Entity or Underlying Insurer is deemed:
                         (a) "failed" if it has been requested by or on behalf of an Insured
                               Person and has not been provided by, agreed to be provided by or
                               acknowledged as an obligation by, or is not collectible from, an
                               Organization, Outside Entity or Underlying Insurer, respectively,
                               within sixty (60) days of such request.
                         (b) "refused" if an Organization, Outside Entity or Underlying Insurer
                               gives notice of the refusal to the Insured Person.
       Follow Form       This policy shall provide coverage for Insured Persons in accordance
                         with the terms, conditions and limitations of the Followed Policy, as
                         modified by and subject to the terms, conditions and limitations of this
                         policy, including but not limited to the Changes Clause of this policy
                         regarding midterm modifications to an Underlying Policy (including but
                         not limited to the Followed Policy).

       Followed          If any Loss or Pre-Claim Inquiry Costs are subject to a sublimit of
       Sublimits         liability under the Followed Policy, this policy shall pay such Loss or
                         Pre-Claim Inquiry Costs of any Insured Person excess of amounts
                         actually paid under any Underlying Policy, regardless of whether the full
                         limit of liability of any Underlying Policy has been exhausted. This
                         policy shall provide coverage for such Loss or Pre-Claim Inquiry Costs
                         subject to a sublimit of liability equal to that set forth in the Followed
                         Policy, which shall be part of and not in addition to this policy's Limit of
                         Liability.




M122379 (09/16)                       END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 25 of 43 PageID #: 2436
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am     June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company




       Underlying        For any Claim against or Pre-Claim Inquiry received by any Insured
       Match             Person, this policy shall be extended to include coverage for Loss or
       Assurance         Pre-Claim Inquiry Costs of Insured Persons provided by any Underlying
                         Policy (including but not limited to the Followed Policy) that is not
                         already encompassed in this policy, excess of amounts actually paid
                         under any Underlying Policy and amounts actually indemnified or
                         advanced from an Organization or Outside Entity. In no event shall this
                         provision increase any limit of liability of this policy.

                                                  III.
       In Clause 2. EXTENSIONS AND ADDITIONAL PROTECTION, the section entitled " Civil
       Fines & Penalties" is deleted in its entirety and replaced with the following:

       Civil Fines &     Loss, as defined in Clause 6, Definitions, of this policy (as amended),
       Penalties         includes civil fines and civil penalties assessed by any Enforcement
                         Body against any Insured Person in connection with a Claim if such
                         assessment does not relate to any willful or deliberate violation of law
                         by such Insured Person and is not otherwise prohibited by the
                         assessment itself. Such fines and penalties include but are not limited
                         to Section 2(g)(2)(B) of the U.S. Foreign Corrupt Practices Act, 15
                         U.S.C. § 78dd-2(g)(2)(B) and § 78ff(c)(2)(B), or Section 11(1)(a) of the
                         United Kingdom Bribery Act of 2010, Chapter 23, or the equivalent
                         subsection of any comparable anti-corruption or anti-bribery statute.

                                                  IV.
       In Clause 2. EXTENSIONS AND ADDITIONAL PROTECTION, the section entitled "
       Enhanced Discovery" is amended by deleting the second paragraph in its entirety and
       replacing it with the following:
                        Additionally, in the event the Named Entity first becomes the subject of
                        a bankruptcy proceeding (or the equivalent in a Foreign Jurisdiction)
                        during the Policy Period, if the Insurer or Insured Persons subsequently
                        elect not to renew this policy, then the Insured Persons shall have the
                        right to a discovery period of unlimited duration commencing at the end
                        of the Policy Period, in which to give the Insurer written notice of:
                          (a) Claims first made against an Insured Person after the end of the
                              Policy Period and solely with respect to Wrongful Acts that occur
                              prior to the end of the Policy Period;




M122379 (09/16)                      END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 26 of 43 PageID #: 2437
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am      June 1, 2017             forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company



                           (b) Pre-Claim Inquiries first reported by an Insured Person after the
                               end of the Policy Period and solely with respect to acts or
                               omissions that occur prior to the end of the Policy Period; and
                           (c) circumstances that occur prior to the end of the Policy Period of
                               which an Insured Person shall become aware after the end of the
                               Policy Period;
                          Such discovery period shall be provided for no additional premium.

                                                   V.
       In Clause 2. EXTENSIONS AND ADDITIONAL PROTECTION, the section entitled "
       Enhanced Discovery" is further amended by deleting the third paragraph in its entirety and
       replacing it with the following:
                          Any Executive that ceases to serve as an Executive of an Organization
                          during the Policy Period shall be provided, for no additional premium,
                          with a discovery period of unlimited duration in which to give the
                          Insurer written notice of:
                          (i)    Claims first made against such former Executive after the
                                 effective date of such former Executive's ceasing to serve in
                                 their capacity as Executive of an Organization and solely with
                                 respect to Wrongful Acts that occur prior to such date; and
                          (ii)   Pre-Claim Inquiries first reported by such former Executive after
                                 the effective date of such former Executive's ceasing to serve in
                                 their capacity as Executive of an Organization and solely with
                                 respect to acts or omissions that occur prior to such date.
                          This discovery period for former Executives shall be specifically excess
                          of any valid and collectible insurance otherwise in place for such
                          former Executives. The Limit of Liability for any discovery period
                          provided under this policy shall be part of, and not in addition to, the
                          corresponding Limit of Liability for the Policy Period.




M122379 (09/16)                       END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 27 of 43 PageID #: 2438
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01       am       June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by       Illinois National Insurance Company



                                                       VI.
       In Clause 2. EXTENSIONS AND ADDITIONAL PROTECTION, the section entitled "
       Non-rescindable" is deleted in its entirety and replaced with the following:
       Non-rescindable
                            The Insurer shall not be entitled, under any circumstances, to rescind or
                            void any coverage under this policy in whole or in part.

                                                      VII.

       In Clause 2. EXTENSIONS AND ADDITIONAL PROTECTION, the section entitled "
       Recognition of Erosion" is deleted in its entirety and replaced with the following:

       Recognition Of Erosion
                         This policy shall recognize erosion of an Underlying Limit or any followed
                         sublimit of liability of an Underlying Policy through payments by others of
                         Loss and Pre-Claim Inquiry Costs insured under that Underlying Policy.

                                                      VIII.
       In Clause 2. EXTENSIONS AND ADDITIONAL PROTECTION, the section entitled " Blanket,
       For Profit Outside Director" is deleted in its entirety and replaced with the following:

       Blanket, For          In addition to the definition of " Outside Entity Executive" set forth in the
       Profit Outside        Followed Policy, Outside Entity Executive under this policy shall also
       Director Liability    mean any Executive of an Organization who is or was acting at the
                             specific request or direction of an Organization as an Executive of any
                             for-profit entity, but only when such specific request or direction occurs
                             prior to the Wrongful Act giving rise to a Claim.
                             In addition to the definition of " Outside Entity" set forth in the Followed
                             Policy, Outside Entity under this policy shall also mean any for-profit
                             entity.

                                                       IX.

       Clause 2. EXTENSIONS AND ADDITIONAL PROTECTION of the policy is amended by
       adding the following paragraphs at the end thereof:




M122379 (09/16)                          END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 28 of 43 PageID #: 2439
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am      June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by     Illinois National Insurance Company



       Spousal and Legal     If a Claim against an Insured Person includes a Claim against: (i) the
       Representative        lawful spouse or Domestic Partner of such Insured Person; or (ii) a
       Extension             property interest of such spouse or Domestic Partner, and such
                             Claim arises from any actual or alleged Wrongful Act of such
                             Insured Person, this policy shall cover Loss arising from the Claim
                             made against that spouse or Domestic Partner or the property of
                             that spouse or Domestic Partner to the extent that such Loss does
                             not arise from a Claim for any actual or alleged act, error or
                             omission of such spouse or Domestic Partner. This policy shall
                             cover Loss arising from a Claim made against the estates, heirs, or
                             legal representatives of any deceased Insured Person, and the legal
                             representatives of any Insured Person, in the event of
                             incompetency, insolvency or bankruptcy, who was an Insured
                             Person at the time the Wrongful Acts upon which such Claim is
                             based were committed.

                             " Domestic Partner" means any individual person legally recognized
                             as a domestic or civil union partner under: (1) the provisions of any
                             applicable federal, state, or local law; or (2) the provisions of any
                             formal program established by the Named Entity or any Subsidiary.

       Policy Access Fund    The Insurer shall pay the reasonable fees, costs and expenses
                             incurred by an Insured Person to:
                                  (a) gain access to the limit of liability provided by an Underlying
                                      Policy; or
                                  (b) defend against efforts by third parties to seize or attach this
                                      policy or any Underlying Policy;
                             provided the Organization, Outside Entity and/or Underlying Insurer
                             fails, refuses or is financially unable to indemnify, advance or pay
                             such fees, costs and expenses. The Policy Access Fund coverage
                             shall be subject to a maximum amount per Policy Period of
                             $100,000, which limit shall be in addition to the Limit of Liability
                             provided by this policy.




M122379 (09/16)                      END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 29 of 43 PageID #: 2440
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am       June 1, 2017             forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company



       Bankruptcy Clause
                             Bankruptcy or insolvency of any Organization or any Insured Person
                             shall not relieve the Insurer of any of its obligations hereunder.
                             It is further understood and agreed that the coverage provided under
                             this policy is intended to protect and benefit the Insured Persons.
                             Further, if a liquidation or reorganization proceeding is commenced by
                             the Named Entity and/or any other Organization (whether voluntarily
                             or involuntarily) under Title 11 of the United States Code (as
                             amended), or any similar state, local or foreign law (collectively
                             "Bankruptcy Law") then, in regard to a covered Claim under this
                             policy, the Insureds hereby:
                                  (a) waive and release any automatic stay or injunction to the
                                      extent it may apply in such proceeding to the proceeds of this
                                      policy under such Bankruptcy Law; and
                                  (b) agree not to oppose or object to any efforts by the Insurer or
                                      any Insured to obtain relief from any stay or injunction
                                      applicable to the proceeds of this policy as a result of the
                                      commencement of such liquidation or reorganization
                                      proceeding.

                                                   X.
       In Clause 4. EXCLUSION, the section entitled " Conduct Exclusion" is deleted in its entirety
       and replaced with the following:

       Conduct Exclusion The Insurer shall not be liable to make any payment for that portion
                         of Loss or Pre-Claim Inquiry Costs in connection with any Claim
                         made against any Insured Person for: (a) any remuneration, personal
                         profit or other financial advantage to which a final, non-appealable
                         adjudication against such Insured Person in the underlying action
                         establishes that the Insured Person was not legally entitled; or (b)
                         any deliberate criminal or deliberate fraudulent act by the Insured
                         Person, if a final, non-appealable adjudication against such Insured
                         Person in the underlying action establishes that such deliberate
                         criminal or deliberate fraudulent act was committed;




M122379 (09/16)                       END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 30 of 43 PageID #: 2441
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am      June 1, 2017               forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company




                           provided, however:
                           (i)    this exclusion shall not apply to Defense Costs;
                           (ii)   part (a) of this exclusion shall not apply in an Employment
                                  Practices Claim or in a Claim alleging violations of Section 11,
                                  12 or 15 of the Securities Act of 1933, as amended, to the
                                  portion of any Loss attributable to such violations;
                           (iii)  with respect to part (b) of this exclusion, for acts or
                                  omissions which are treated as a criminal violation in a
                                  Foreign Jurisdiction that are not treated as a criminal violation
                                  in the United States of America, the imposition of a criminal
                                  fine or other criminal sanction in such Foreign Jurisdiction will
                                  not, by itself, be conclusive proof that a deliberate criminal or
                                  deliberate fraudulent act occurred; and
                           (iv)   with respect to part (b) of this exclusion, this exclusion shall
                                  not apply to Independent Directors;

                           Solely for purposes of this exclusion, " Independent Director" means
                           with respect to the Organization, a "Non-Employee Director" as that
                           term is defined in Rule 16b-3 promulgated under the Securities
                           Exchange Act of 1934 provided that the term "issuer" as used in
                           that Rule shall be deemed to refer to such Organization.

                                                   XI.
       In Clause 5. GENERAL TERMS AND CONDITIONS, the section entitled " Claims Made &
       Pre-Claim Inquiries Received" is amended by deleting the second and third paragraphs in
       their entirety and replacing them with the following:

                         Claims first made against an Insured Person and Pre-Claim Inquiries first
                         reported by an Insured Person prior to the inception date of this policy,
                         and Claims deemed as first made against an Insured Person and
                         Pre-Claim Inquiries deemed as first reported by an Insured Person under
                         any directors and officers liability insurance policy in force prior to the
                         inception date of this policy, are not covered under this policy.




M122379 (09/16)                      END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 31 of 43 PageID #: 2442
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am      June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by     Illinois National Insurance Company



                         All Claims made against an Insured Person, and all Pre-Claim Inquiries
                         reported by an Insured Person, alleging, arising out of, based upon or
                         attributable to the same or related Wrongful Acts, circumstances or
                         situations, or the same or related series of Wrongful Acts,
                         circumstances or situations, shall be deemed to be a single Claim or
                         Pre-Claim Inquiry made or reported at the time the earliest such Claim
                         was first made against, or Pre-Claim Inquiry was first reported by, an
                         Insured Person.
                                                  XII.
       In Clause 5. GENERAL TERMS AND CONDITIONS, the section entitled " Other Insurance &
       Indemnification" is amended by adding the following at the end thereof:
                         Such insurance as is provided by this policy shall apply only as excess
                         over any other valid and collectible insurance, unless such other
                         insurance is specifically written as excess insurance over the Limit of
                         Liability provided by this policy. Such insurance as is provided by this
                         policy shall apply as primary to any personal umbrella excess liability
                         insurance purchased by any Insured Persons.
                         Notwithstanding the foregoing or the terms and conditions of the
                         Followed Policy, if for any reason any Underlying Insurer fails or refuses
                         to pay Loss or Pre-Claim Inquiry Costs covered under the terms and
                         conditions of this policy, this policy shall pay such Loss or Pre-Claim
                         Inquiry Costs.
                                                 XIII.
       In Clause 5. GENERAL TERMS AND CONDITIONS, the section entitled " Notices &
       Authority" is deleted in its entirety and replaced with the following:




M122379 (09/16)                      END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 32 of 43 PageID #: 2443
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am       June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company



       Notices &          Where the Followed Policy requires or permits notice to its insurer, the
       Authority          Named Entity and the Insured Persons have the same obligations and
                          rights to notify the Insurer under this policy, except that with respect
                          to this policy, any notice to the Insurer must be directed as follows: (a)
                          for Claim-related and Pre-Claim Inquiry-related matters, by mail or
                          e-mail to the Claims Address; and (b) for all other notices, by mail to
                          the Insurer Address. The Named Entity shall act on behalf of each and
                          every Insured Person with respect to the giving and receiving of notice
                          of cancellation or nonrenewal, the payment of premiums and the
                          receiving of any return premiums that may become due under this
                          policy, the receipt and acceptance of any endorsements issued to form
                          a part of this policy and in the exercising of any right to a Discovery
                          Period.
                          Notwithstanding the foregoing, a failure to provide notice as soon as
                          practicable shall not preclude coverage under the policy unless the
                          Insurer has been prejudiced by such failure.

                                                  XIV.

       In Clause 5. GENERAL TERMS AND CONDITIONS, the section entitled " Rights" is
       amended by adding the following at the end thereof:
                          In the event the Insurer recovers amounts it paid under this policy, the
                          Insurer will reinstate the Limits of Liability of this policy to the extent
                          of such recovery, less its costs incurred in administering and obtaining
                          such recovery. The Insurer assumes no duty to seek a recovery of any
                          amounts paid under this policy. The Insurer, in its sole and absolute
                          discretion, shall determine the amounts to be credited, if any, toward a
                          reinstatement of the Limits of Liability.
                                                   XV.
       In Clause 6. DEFINITIONS, the definitions of " Asset Protection Cost," " Clawback Costs," "
       Executive ReputationGuard Expenses," " Extradition," " Liberty Protection Costs," "
       Pre-Claim Inquiry," and " Wrongful Act" are deleted in their entirety and replaced with the
       following:




M122379 (09/16)                       END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 33 of 43 PageID #: 2444
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01    am       June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company



       "Asset Protection means reasonable fees, costs and expenses consented to by the
        Cost"              Insurer, such consent not to be unreasonably withheld, and incurred by
                           an Executive of an Organization to oppose any efforts by an
                           Enforcement Body to seize or otherwise enjoin the personal assets or
                           real property of such Executive or to obtain the discharge or revocation
                           of a court order entered during the Policy Period in any way impairing
                           the use thereof.
       "Clawback Costs" means the reasonable fees, costs and expenses consented to by the
                           Insurer (including the premium or origination fee for a loan or bond),
                           such consent not to be unreasonably withheld, and incurred by an
                           Executive to facilitate the return of amounts required to be repaid by
                           such Executive pursuant to Section 304(a) of the Sarbanes-Oxley Act of
                           2002 ("SOX 304") or Section 954 of the Dodd-Frank Wall Street
                           Reform and Consumer Protection Act ("Dodd-Frank 954"), or any similar
                           local, state or foreign statute under the securities laws providing for the
                           recovery, return or reimbursement of incentive-based compensation
                           from an Executive due to an accounting restatement by an Organization.
                           " Clawback Costs" do not include the payment, return, reimbursement,
                           disgorgement or restitution of any such amounts requested or required
                           to be repaid by such Executive pursuant to SOX 304, Dodd-Frank 954
                           or any similar local, state or foreign statute.
       "Executive          means reasonable fees, costs and expenses of a Panel PR Firm retained
        ReputationGuard within 30 days of a Personal Reputation Crisis solely and exclusively by
        Expenses"          an Executive to mitigate the damage to the Executive's reputation from
                           a Personal Reputation Crisis.
       "Extradition"       means any formal process by which an Insured Person located in any
                           country is surrendered or sought to be surrendered to any other country
                           for trial or otherwise to answer any criminal accusation.
       "Liberty Protection means:
        Costs"             (a) reasonable fees, costs and expenses consented to by the Insurer,
                               such consent not to be unreasonably withheld, and incurred by an
                               Insured Person in order for an Insured Person to lawfully seek the
                               release of the Insured Person from any pre- Claim arrest or
                               confinement to a: (i) specified residence; or (ii) secure custodial
                               premises operated by or on behalf of any law enforcement authority;
                               or
                           (b) reasonable and necessary premiums (but not collateral) consented to
                               by the Insurer, such consent not be unreasonably withheld, and
                               incurred by an Insured Person for a bond or other financial
                               instrument to guarantee the contingent obligation of the Insured
                               Person for a specified amount required by a court during the Policy
                               Period, if such premiums: (i) arise out of an actual or alleged
                               Wrongful Act; or (ii) are incurred solely by reason of such Insured
                               Person's status as an Executive or Employee of an Organization.




M122379 (09/16)                        END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 34 of 43 PageID #: 2445
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am       June 1, 2017             forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company




       "Pre-Claim         means any pre- Claim:
       Inquiry"            (a)request for an Insured Person of any Organization: (i) to appear at a
                               meeting or interview; (ii) to provide testimony or a sworn statement;
                               or (iii) produce documents, that, in any such case, concerns the
                               business of that Organization or that Insured Person's insured
                               capacities, but only if the request came from any:
                              (1) Enforcement Body; or
                              (2) Organization, or, on behalf of an Organization, by its board of
                                   directors (or the equivalent management body) or any committee
                                   of the board of directors (or the equivalent management body);
                                   and
                          (b) arrest or confinement of an Executive of an Organization to a: (i)
                               specified residence; or (ii) secure custodial premises operated by or
                               on behalf of an Enforcement Body, in connection with the business
                               of any Organization or an Insured Person's capacity as an Executive
                               or Employee of an Organization.
                         " Pre-Claim Inquiry" shall not include any routine or regularly scheduled
                          regulatory or internal supervision, inspection, compliance, review,
                          examination, production or audit, including any request for mandatory
                          information from a regulated entity, conducted in an Organization's
                          and/or Enforcement Body's normal review or compliance process.

       "Wrongful Act" in addition to the definition provided in the Followed Policy, also means
                       any actual or alleged breach of duty, neglect, error, misstatement,
                       misleading statement, omission or act by any Insured Person as a
                       fiduciary of any employee benefit plan sponsored solely by any
                       Organization or any matter claimed against such Insured Person by
                       reason of his or her status as such.

                                                  XVI.
       In Clause 6. DEFINITIONS, the following definitions are added to the end thereof:

       "Insured Person" in addition to the definition provided in the Followed Policy, Insured
                        Person also means any Shadow Director or de facto director.




M122379 (09/16)                       END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 35 of 43 PageID #: 2446
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am     June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by       Illinois National Insurance Company




       "Loss"           Loss means the amounts that the Insured Persons are legally obligated to
                        pay as a result of a Claim, including but not limited to:
                        (a) Defense Costs;
                        (b) damages, judgments (including pre/post-judgment interest on a
                              covered judgment), and settlements;
                        (c) the listed items set out in Clause 2, Extensions, Executive Protection
                              Suite of this policy;
                        (d) punitive or exemplary damages or the multiple portion of a multiplied
                              damages award;
                        (e) the premium (but not collateral) for any bail or similar bond incurred
                              by an Insured Person in connection with a Claim;
                        (f) taxes imposed upon the Organization for which an Insured Person is
                              legally liable by reason of the Organization's       bankruptcy or
                              insolvency; and
                        (g) taxes imposed upon an Insured Person due to any payment of Loss
                              by the Insurer under this policy.
                        Loss (other than Defense Costs) shall not include:
                        (i) matters that may be deemed uninsurable under the law pursuant to
                              which this policy shall be construed;
                        (ii) taxes, except as covered under Clauses (f) and (g) above;
                        (iii)fines or penalties, except to the extent covered under Clause 2,
                              EXTENSIONS AND ADDITIONAL PROTECTION, Civil Fines &
                              Penalties of this policy; and
                        (iv)any statutory liability imposed upon an Insured Person as a result of
                              the failure of the Organization to have paid any taxes owed to a
                              federal or state government.
                        Loss shall specifically include plaintiff attorneys' fees awarded or
                        approved by a court in connection with a Non-Monetary Settlement.
                        The insurability of fines, penalties, taxes, and punitive, exemplary and
                        multiplied damages shall be governed by such applicable law that most
                        favors coverage for such fines, penalties, taxes, and punitive, exemplary
                        and multiple damages.




M122379 (09/16)                      END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 36 of 43 PageID #: 2447
                                  ENDORSEMENT# 4         (Con tin u ed)


       This endorsement, effective 12:01   am      June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.


       by      Illinois National Insurance Company




                        Notwithstanding the above, the Insurer shall not assert that, in a Claim
                        alleging violations of Section 11, 12 or 15 of the U.S. Securities Act of
                        1933, as amended, or similar statutory provisions of any state or foreign
                        securities law, the portion of any amounts incurred by Insured Persons
                        which is attributable to such violations constitutes uninsurable loss and
                        shall treat that portion of all such settlements, judgments and Defense
                        Costs as constituting Loss under this policy.
       "Non-Monetary    means a settlement of a Claim brought by one or more shareholders of
       Settlement"      an Organization, either directly or derivatively on behalf of an
                        Organization, wherein no monetary consideration would be received by
                        such shareholder(s) or Organization, including but not limited to any such
                        Claim alleging that the price or consideration paid or proposed to be paid
                        for the acquisition or completion of the acquisition of all or substantially
                        all the ownership interest in or assets of an entity is inadequate.
       "Shadow          means any natural person who, as a consequence of being an Executive
       Director"        or Employee of any Organization is deemed a shadow director, as
                        defined in Section 251 of the U.K. Companies Act 2006, of any other
                        Organization or any Outside Entity.


       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                  AUTHORIZED REPRESENTATIVE
                                         © All rights reserved.
M122379 (09/16)                      END 4
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 37 of 43 PageID #: 2448
                                  ENDORSEMENT# 5

       This endorsement, effective 12:01   am       June 1, 2017              forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.

       by      Illinois National Insurance Company
                                RENEWAL TRANSITION ENDORSEMENT


       In consideration of the premium charged, it is hereby understood and agreed that the policy
       is amended as follows:

       1.    Liberalization Right: If, in relation to a Claim first made during the Policy Period or
             Discovery Period of this policy, the Named Entity believes the terms and conditions
             of the Prior Policy provide coverage for Loss that is not provided under the terms
             and conditions of this policy, the Named Entity may elect to have all or part of that
             Claim adjusted according to the terms and conditions of the Prior Policy, except as
             provided in Clause 3. below. To do so, the Named Entity must notify the Insurer in
             writing of that election and the language of the Prior Policy that the Named Entity
             believes provides the coverage that is not provided under this policy for such Claim.

       2.    Prior Policy: " Prior Policy" means the following policy issued by the Insurer (or an
             insurance company affiliate thereof): Executive Shield policy number 01-425-46-58
             issued to AKORN, INC. for the policy period from June 1, 2016 to June 1, 2017.
             Prior Policy shall not mean any predecessor thereto or renewal or replacement
             thereof.

       3.    Liberalization Exceptions:

             (a)    No coverage shall be provided for any Claim or other matter which was the
                    subject of any notice given under the Prior Policy or any preceding policy;
             (b)    the liberalization features of this endorsement shall not apply to any of the
                    following items:
                    (1)     the Policy Period, Limit of Liability, Retention amounts and Continuity
                            Dates of this policy;
                    (2)     the definition of " Loss" of this policy.


       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                   AUTHORIZED REPRESENTATIVE
                                          © All rights reserved.
M120257 (08/15)                       END 5
      Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 38 of 43 PageID #: 2449
                                  ENDORSEMENT# 6

       This endorsement, effective 12:01     am      June 1, 2017               forms a part of
       policy number 01-498-04-39
       issued to   AKORN, INC.

       by        Illinois National Insurance Company
            PENDING AND PRIOR LITIGATION EXCLUSION FOR ADDITIONAL EXCESS LIMITS


       In consideration of the premium charged, it is hereby understood and agreed that with
       respect to the Limit of Liability of this policy $5,000,000 excess of the first $15,000,000
       Limit of Liability of this policy, the Insurer shall not be liable for any Loss in connection
       with any Claim made against or any Pre-Claim Inquiry received by any Insured Person
       alleging, arising out of, based upon or attributable to, as of April 24, 2011, any pending or
       prior: (1) litigation; or (2) administrative or regulatory proceeding or investigation of which
       an Insured Person had notice, or alleging or derived from the same or essentially the same
       facts as alleged in such pending or prior litigation or administrative or regulatory proceeding
       or investigation.


       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                    AUTHORIZED REPRESENTATIVE
                                           © All rights reserved.
117133 (12/13)                         END 6
     Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 39 of 43 PageID #: 2450
                                 ENDORSEMENT# 7

      This endorsement, effective 12:01       am      June 1, 2017                 forms a part of
      policy number 01-498-04-39
      issued to   AKORN, INC.

      by         Illinois National Insurance Company
                                          DECLARATIONS AMENDED
                     (REVISED ATTACHMENT POINT FOR CLAIMS FIRST MADE ON OR
                                     AFTER AUGUST 4, 2015)

      In consideration of the premium charged, it is hereby understood and agreed that solely
      with respect to any Claim first made against an Insured Person on or after August 4,
      2015, the Declarations are amended by deleting the Limit of Liability, Total Underlying
      Limits and SCHEDULE OF UNDERLYING COVERAGE in their entirety and replacing them
      with the following:


          Limit of Liability:                                                 $10,000,000
          Total Underlying Limits:                                            $30,000,000
          RETENTIONS OF UNDERLYING POLICIES:
          XL SPECIALTY INSURANCE COMPANY (Primary)                            $2,500,000
                                    SCHEDULE OF UNDERLYING COVERAGE
  Notes              Underlying Insurer    Underlying Policy         Limits                 Policy Period
                                           Number

  Followed           XL Specialty          US00075683DO17A           $10,000,000            06/01/2017 to
  Policy             Insurance                                                              06/01/2018
                                                                     Primary
                     Company

                     Allied World          0307-5817                 $10,000,000 xs         06/01/2017 to
                     National Assurance
                                                                     $10,000,000            06/01/2018
                     Company

                     Endurance             DOX10007587102            $10,000,000 xs         06/01/2017 to
                     American
                                                                     $20,000,000            06/01/2018
                     Insurance
                     Company



      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                     AUTHORIZED REPRESENTATIVE
                                            © All rights reserved.
MNSCPT                                    END 7
     Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 40 of 43 PageID #: 2451

                                            ENDORSEMENT#        8


This endorsement, effective 12:01   am       June 1, 2017              forms a part of
policy number   01-498-04-39
issued to AKORN, INC.


by       Illinois National Insurance Company
                                     FORMS INDEX ENDORSEMENT

The contents of the Policy is comprised of the following forms:
                       EDITION
FORM NUMBER              DATE                       FORM TITLE

117121                  12/13 SIDE - A EDGE POLICY DECLARATIONS
96555                   01/15 TRIA DEC DISCLOSURE FORM
117121                  12/13 SIDE - A EDGE POLICY
99758                   08/08 NOTICE OF CLAIM (REPORTING BY E-MAIL)
52142                   07/13 ILLINOIS AMENDATORY- CANCELLATION/NONRENEWAL
119679                  09/15 ECONOMIC SANCTIONS ENDORSEMENT
M122379                 09/16 AMENDED SIDE A EDGE AMENDATORY ENDORSEMENT
M120257                 08/15 RENEWAL TRANSITION ENDORSEMENT
117133                  12/13 PENDING AND PRIOR LITIGATION EXCLUSION FOR ADDITIONAL EXCESS
                              LIMITS
MNSCPT                          DECLARATIONS AMENDED
78859                   10/01 FORMS INDEX ENDORSEMENT
96453                   08/16 ILLINOIS CONSUMER COMPLAINT NOTIFICATION
        ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                                                                    AUTHORIZED REPRESENTATIVE




                                         All rights reserved.
                                              END 008
78859 (10/ 01)                                 Page 1 of 1
Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 41 of 43 PageID #: 2452




                    ILLINOIS CONSUMER COMPLAINT NOTIFICATION

This notice is to advise you that should any complaints arise regarding this insurance, you
may contact the following:


AIG
Consumer Complaints Division
                       th
12 Metrotech Center, 27 Floor
Brooklyn, NY 11201
Phone: 1-877-541-9748
Fax: 718-250-1779
consumer@aig.com



Illinois Department of Insurance (2 locations)

Consumer Division
320 W. Washington Street
Springfield, IL 62767

Consumer Division
                        th
122 S. Michigan Ave., 19 Floor
Chicago, IL 60603

(866) 445-5364 (toll free)
(217) 558-2083 (fax) (Springfield)
(217) 782-4515 (Tel.) (Springfield)
(312) 814-2420 (Tel.) (Chicago)
http:// insurance.illinois.gov/consumer_complaints@ins.state.il.us




96453 (08/16)
Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 42 of 43 PageID #: 2453



                                       CLAIM REPORTING FORM
 Issuing Company:       Illinois National Insurance Company
 Reported under Policy/ Bond Number:       01-498-04-39              Date:


 Type of Coverage: D&O            E&O         Fidelity    (complete the Fidelity Supplemental on
                                                           the next page)
 Insured's Name, as given on Policy Declarations (Face Page):

          AKORN, INC.




 Contact Person:

 Title:

 Phone: (           )              -                Ext

 eMail:                                                    @


Case or Claimant Name:



If the party involved is different from "Insured" Name (as given on Policy Declarations) state
relationship:




 Insurance Broker/ Agent:    ARTHUR J GALLAGHER RISK MNGT SERV INC

 Address:    300 S. RIVERSIDE PLAZA, STE. 1900
 Address:    CHICAGO, IL 60606
Contact:     DEREK VAN DER VOORT                          Phone:

eMail:     Derek_Vandervoort@AJG.com



 Send Notice of Claims to:       AIG                               Phone: (888) 602- 5246
                                 Financial Lines Claims            Fax:   (866) 227- 1750
                                 P.O. Box 25947                    Email: c- Claim@AIG.com
                                 Shawnee Mission, KS 66225
Case 1:20-cv-01254-MN Document 5-51 Filed 10/02/20 Page 43 of 43 PageID #: 2454



                                    CLAIM REPORTING FORM
                                    FIDELITY SUPPLEMENTAL
  (Only co m p lete th is s u pp lem en tal if th e Claim is b eing repo rted u nd er Fidelity Co verage)


Issuing Company:     Illinois National Insurance Company
Reported under Policy/ Bond Number:        01-498-04-39




Date of Discovery:                               Estimated Amount of loss:


Cause of Loss:    Employee Dishonesty                        Computer Fraud

                  Funds Transfer                             Robbery/ Burglary

                   ID Theft                                  Forgery

                  Client Property                            In Transit


                  ERISA                                      Credit Card Forgery


                  Other                                 if Other, describe:




Send Notice Of Claims To:       AIG                               Phone: (888) 602- 5246
                                Financial Lines Claims            Fax:   (866) 227- 1750
                                P.O. Box 25947                    Email: c- Claim@AIG.com
                                Shawnee Mission, KS 66225




                       centralized Customer Link and Information Management
